STATEMENT OF ADDITIONAL INFORMATIONMay 1, 2011, as revised or amended August 1, 2011, September 1, 2011 and October 1, 2011This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (1-516-794-5452 outside the U.S.).The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Dynamic Alternatives Fund, Inc. DDAF Class A/DDYAX October 31st March 1st Class C/DDYCX Class I/DDYIX Dreyfus Institutional Cash Advantage Funds ICAF Dreyfus Institutional Cash Advantage Fund DICAF Administrative Advantage/DDTXX April 30th September 1st Participant Advantage/DPTXX Institutional Advantage/DADXX Investor Advantage/DIVXX Dreyfus Institutional Preferred Money Market Funds IPMMF Dreyfus Institutional Preferred Money Market Fund DIPMMF Prime/N/A March 31st August 1st Reserve/DRSXX Dreyfus Institutional Preferred Plus Money Market Fund DIPPMMF N/A March 31st August 1st Dreyfus Institutional Reserves Funds IRF Dreyfus Institutional Reserves Money Fund DIRMF Institutional/DSVXX December 31st May 1st Hamilton/DSHXX Agency/DRGXX Premier/DERXX Classic/DLSXX Dreyfus Institutional Reserves Treasury Fund DIRTF Institutional/DNSXX December 31st May 1st Hamilton/DHLXX Agency/DGYXX Premier/DRRXX Classic/DSSXX Dreyfus Institutional Reserves Treasury Prime Fund DIRTPF Institutional/DUPXX December 31st May 1st Hamilton/DHMXX Agency/DANXX Premier/DMEXX GRP110-SAI-1011 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Investment Grade Funds, Inc. DIGF Dreyfus Inflation Adjusted Securities Fund DIASF Institutional/DIASX July 31st December 1st Investor/DIAVX Dreyfus Intermediate Term Income Fund DITIF Class A/DRITX July 31st December 1st Class B/DTEBX Class C/DTECX Class I/DITIX Dreyfus Short Term Income Fund DSTIF Class B/DSHBX July 31st December 1st Class P/DSHPX Class D/DSTIX Dreyfus Lifetime Portfolios, Inc. DLP Growth and Income Portfolio GIP Investor/DGIIX September 30th February 1st Restricted/DGIRX Dreyfus Liquid Assets, Inc. DLA Class 1/DLAXX December 31st May 1st Class 2/DLATX Dreyfus Opportunity Funds DOF Dreyfus Global Sustainability Fund DGSF Class A/DGYAX October 31st March 1st Class C/DGYCX Class I/DGYIX Dreyfus Natural Resources Fund DNRF Class A/DNLAX September 30th February 1st Class B/DLDBX Class C/DLDCX Class I/DLDRX Dreyfus Premier Short-Intermediate Municipal Bond Fund PSIMBF Dreyfus Short-Intermediate Municipal Bond Fund DSIMBF Class A/DMBAX March 31st August 1st Class B/DSBBX Class D/DSIBX Class I/DIMIX Dreyfus Short-Intermediate Government Fund SIGF DSIGX November 30th April 1st Dreyfus Worldwide Dollar Money Market Fund, Inc. WDMMF DWDXX October 31st March 1st The Dreyfus Fund Incorporated DF DREVX December 31st May 1st The Dreyfus Third Century Fund, Inc. DTCF Class A/DTCAX May 31st October 1st Class B/DTCBX Class C/DTCCX Class I/DRTCX Class Z/DRTHX *Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year for funds with fiscal years ended December 31st, March 31st, April 30th and May 31st, and last fiscal year means the fiscal year ended in the immediately preceding calendar year for funds with other fiscal year ends. TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-11 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-13 OFFERING PRICE I-15 SECURITIES OF REGULAR BROKERS OR DEALERS I-16 COMMISSIONS I-18 PORTFOLIO TURNOVER VARIATION I-19 SHARE OWNERSHIP I-20 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Purchase of Institutional Money Funds II-1 Dreyfus TeleTransfer Privilege II-1 Reopening an Account II-2 Information Regarding the Offering of Share Classes II-2 Class A II-2 Right of Accumulation II-3 HOW TO REDEEM SHARES II-3 Wire Redemption Privilege II-4 Contingent Deferred Sales ChargeMulti-Class FundsClass B II-4 SHAREHOLDER SERVICES II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-8 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-12 Funds other than Money Market Funds II-12 Money Market Funds II-23 INVESTMENT RESTRICTIONS II-25 Fundamental Policies II-25 Nonfundamental Policies II-33 Policies Related to Fund Names II-37 DIVIDENDS AND DISTRIBUTIONS II-37 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-38 EXPENSE LIMITATIONS II-40 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-41 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Class A III-3 Class B III-6 Class C III-6 Class I III-7 All Other Share Classes III-7 Converting Shares III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge - Multi-Class Funds III-9 Redemption Through an Authorized Entity III-11 Checkwriting Privilege III-12 Wire Redemption Privilege III-12 Redemption through Compatible Automated Facilities III-12 Dreyfus TeleTransfer Privilege III-13 Reinvestment Privilege III-13 Share Certificates; Signatures III-13 Redemption Commitment III-13 Suspension of Redemptions III-13 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-14 Exchanges III-14 Dreyfus Automatic Asset Builder® III-16 Dreyfus Government Direct Deposit Privilege III-16 Dreyfus Payroll Savings Plan III-16 Dreyfus Dividend Options III-16 Automatic Withdrawal Plan III-17 Monthly or Quarterly Distribution Plans III-17 Letter of Intent - Class A Shares III-17 Corporate Pension/Profit-Sharing and Retirement Plans III-18 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-18 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-19 All Funds other than Money Market Funds III-19 Equity Securities III-19 Common Stock III-19 Preferred Stock III-20 Convertible Securities III-20 Warrants III-21 Fixed-Income Securities III-21 U.S. Government Securities III-22 Corporate Debt Securities III-22 Ratings of Securities III-22 High Yield and Lower-Rated Securities III-22 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-24 Variable and Floating Rate Securities III-24 Participation Interests and Assignments III-25 Mortgage-Related Securities III-26 Asset-Backed Securities III-30 Collateralized Debt Obligations III-30 Municipal Securities III-30 Taxable Investments (municipal or other tax-exempt funds only) III-35 Funding Agreements III-36 Real Estate Investment Trusts (REITs) III-36 Money Market Instruments III-36 Bank Obligations III-36 Repurchase Agreements III-37 Commercial Paper III-37 Foreign Securities III-38 Emerging Markets III-38 Brazil III-39 Certain Asian Emerging Market Countries III-40 India III-40 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-42 Brady Bonds III-43 Eurodollar and Yankee Dollar Investments III-43 Investment Companies III-44 Exchange-Traded Funds (ETFs) III-44 Exchange-Traded Notes III-44 Derivatives III-45 Futures Transactions III-46 Options III-47 Swap Transactions III-48 Credit Linked Securities III-49 Credit Derivatives III-49 Structured Notes and Hybrid Instruments III-50 Participatory Notes III-50 Custodial Receipts III-50 Combined Transactions III-51 Future Developments III-51 Foreign Currency Transactions III-51 Commodities III-51 Short-Selling III-52 Lending Portfolio Securities III-52 Borrowing Money III-52 Borrowing Money for Leverage III-53 Reverse Repurchase Agreements III-53 Forward Commitments III-53 Forward Roll Transactions III-53 Illiquid Securities III-54 Non-Diversified Status III-54 Investments in the Technology Sector III-54 Investments in the Real Estate Sector III-54 Investments in the Natural Resources Sector III-55 Money Market Funds III-55 Ratings of Securities III-56 U.S. Treasury Securities III-56 U.S. Government Securities III-56 Repurchase Agreements III-56 Bank Obligations III-57 Floating and Variable Rate Obligations III-58 Participation Interests III-58 Asset-Backed Securities III-58 Commercial Paper III-59 Foreign Bank Securities; Foreign Government Obligations and Securities; Securities of Supranational Entities III-59 Municipal Securities III-59 State Specific Funds III-60 Derivative Products III-60 Stand-By Commitments III-61 Taxable Investments (municipal or other tax-exempt funds only) III-61 Illiquid Securities III-61 Borrowing Money III-61 Reverse Repurchase Agreements III-61 Forward Commitments III-62 Interfund Borrowing and Lending Program III-62 Lending Portfolio Securities III-62 RATING CATEGORIES III-63 S&P III-63 Moody's III-65 Fitch III-67 DBRS III-69 ADDITIONAL INFORMATION ABOUT THE BOARD III-71 Boards' Oversight Role in Management III-71 Board Composition and Leadership Structure III-71 Additional Information About the Boards and Their Committees III-71 MANAGEMENT ARRANGEMENTS III-72 The Manager III-72 Administrator III-72 Sub-Advisers III-72 Portfolio Allocation Manager III-73 Portfolio Managers and Portfolio Manager Compensation III-73 Certain Conflicts of Interest with Other Accounts III-79 Distributor III-80 Transfer and Dividend Disbursing Agent and Custodian III-81 DETERMINATION OF NET ASSET VALUE III-81 Valuation of Portfolio Securities (funds other than money market funds) III-81 Valuation of Portfolio Securities (money market funds only) III-82 Calculation of Net Asset Value III-82 NYSE and Transfer Agent Closings III-83 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-83 Funds Other Than Money Market Funds III-83 TAXATION III-83 Taxation of the Funds III-83 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-85 Sale, Exchange or Redemption of Shares III-86 PFICs III-87 Non-U.S. Taxes III-88 Foreign Currency Transactions III-88 Financial Products III-88 Payments with Respect to Securities Loans III-88 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-89 Inflation-Indexed Treasury Securities III-89 Certain Higher-Risk and High Yield Securities III-89 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-89 Investing in Mortgage Entities III-90 Fund Subsidiary (Dreyfus Dynamic Alternatives Fund only) III-90 Tax-Exempt Shareholders III-91 Backup Withholding III-91 Foreign (Non-U.S.) Shareholders III-91 The Hiring Incentives to Restore Employment Act III-92 Possible Legislative Changes III-93 Other Tax Matters III-93 PORTFOLIO TRANSACTIONS III-94 Trading the Funds' Portfolio Securities III-94 Soft Dollars III-96 IPO Allocations III-97 Disclosure of Portfolio Holdings III-97 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-98 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-99 Massachusetts Business Trusts III-99 Fund Shares and Voting Rights III-99 GLOSSARY III-100 PART IBOARD INFORMATIONInformation About Each Board Member's Experience, Qualifications, Attributes or SkillsBoard members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. NameYear of BirthPosition Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino1943Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director(1997 - present)The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010)Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Clifford L. Alexander, Jr. 1933Board Member President of Alexander & Associates, Inc., a management consulting firm (January 1981 - present) N/A David W. Burke1936Board Member Corporate Director and Trustee N/A Whitney I. Gerard 1934Board Member Partner of Chadbourne & Parke LLP N/A Nathan Leventhal 1943Board Member Commissioner, NYC Planning Commission (March 2007 - present)Chairman of the Avery Fisher Artist Program (November 1997 - present) Movado Group, Inc., Director (2003 - present) George L. Perry 1934Board Member Economist and Senior Fellow at The Brookings Institution N/A Benaree Pratt Wiley 1946Board Member Principal, The Wiley Group, a firm specializing in strategy and business development (2005 - present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008 - present) I-1 The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Clifford L. Alexander David W. Burke Whitney I. Gerard Nathan Leventhal George L. Perry Benaree Pratt Wiley DDAF 2010 2010 2010 2010 2010 2010 2010 ICAF 2002 2002 2003 2003 2009 2003 2009 IPMMF 1997 1997 2003 2003 2009 2003 2009 IRF 2008 2008 2008 2008 2009 2008 2009 DIGF 1995 2003 1994 1993 2009 1992 2009 DLP 1995 2003 1994 1993 2009 1992 2009 DLA 1995 2003 1994 1973 2009 1989 2009 DOF 2000 2000 2003 2003 2009 2003 2009 PSIMBF 1995 2003 1994 1989 2009 1990 2009 SIGF 1995 2003 1994 1989 2009 1990 2009 WDMMF 1995 2003 1994 1989 2009 1990 2009 DF 1995 2003 1994 1973 2009 1989 2009 DTCF 1995 1981 2003 2003 2009 2003 2009 Each board member has been a Dreyfus Family of Funds board member for over ten years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice (e.g., medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their own independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis.·Joseph S.
